The opinion of the court was delivered by
Prout, J.
To maintain this action, it must appear that there has been a disseizin of the plaintiff, as well as a wrongful possession of the premises described in the declaration, by the defendant.. This is as essential as proof of the plaintiff’s right of possession. In this case the possession of the defendant seems to have been by the plaintiff’s permission and with her acquiescence. She went and lived with the defendant and her daughter on the place, making no objection to his occupying it. Under such circumstances,, and in view of the fact that the defendant made no claim that he owned the premises, nor refused to yield tjie possession, we think, to render his occupancy wrongful and as constituting an ouster of the plaintiff, a demand of possession, or a request to quit in a reasonable time, was necessary. The case finding that no demand was made, and no notice given the defendant to leave the premises (Campbell v. Bateman, 2 Aik., 177), we think the judgment of the county court was correct, and it is affirmed.